Office Of The Clerk
Court of Appeal, First Circuit

State of Louisiana
www.la-feca.org

Rodd Naquin Post Office Box 4408
Clerk of Court Baton Rouge, LA
70821-4408

Notice of Judgment and Disposition (225) 382-3000

May 20, 2022

Docket Number: 2021 - CW - 1379

Wesley Joseph Jarrell
versus
Rebecca King Jarrell

To: Julie Miramon Knight Ana E. Lopez
216 Austin Street 331 Girod Street
Bogalusa, LA 70427 Mandeville, LA 70448
julie@juliemknight.com
James E. Moorman Ill Hon. Patrice W. Oppenheim
70439 Courtano Drive 701 N. Columbia Street
Covington, LA 70433 Covington, LA 70433

In accordance with Local Rule 6 of the Court of Appeal, First Circuit, I hereby certify that this notice of judgment and
disposition and the attached disposition were transmitted this date to the trial judge or equivalent, all counsel of record,
and all parties not represented by counsel.

RODD NAQUI
CLERK OF COURT
STATE OF LOUISIANA
COURT OF APPEAL, FIRST CIRCUIT

 

WESLEY JOSEPH JARRELL NO. 2021 CW 1379
VERSUS

REBECCA KING JARRELL MAY 20, 2022
In Re: Rebecca King Jarrell, applying for supervisory writs,

22nd Judicial District Court, Parish of St. Tammany,
No. 2019-15465.

 

BEFORE : McDONALD, LANIER, AND WOLFE, JJ.

WRIT DENIED. The criteria set forth in Herlitz Construction
Co., Inc. v. Hotel Investors of New Iberia, Inc., 396 So.2d 878
(La. 1981) (per curiam) are not met.

JMM

WIL
EW

COURT OF APPEAL, FIRST CIRCUIT

ASnt

DEPUTY CLERK OF COURT
FOR THE COURT